United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2080
                                   ___________

Billy Joe Henson,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
L. Murray, CO-I, Maximum Security      *
Unit, ADC; Barbara Montgomery, Sgt., * [UNPUBLISHED]
Maximum Security Unit, ADC; Lorie *
Taylor, Disciplinary Hearing Officer,  *
ADC,                                   *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: February 4, 2008
                                Filed: February 5, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        Billy Henson appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. After carefully reviewing the record, we conclude that
summary judgment was proper. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.